Exhibit 10.1

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [  *  ]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

MANUFACTURE AND SUPPLY AGREEMENT

This Agreement made as of this 8th day of October 2008, by and between Siemens
AG Healthcare Sector, Components & Vacuum Technology, having a business address
at Henkestrasse 127, 91052 Erlangen, Germany (“Seller”) and TomoTherapy
Incorporated, having a business address at 1240 Deming Way, Madison, WI 53717,
USA (“Buyer”).

WITNESSETH:

WHEREAS, Seller has experience and expertise in the manufacturing and/or
supporting the products (herein collectively referred to as “Products”) listed
in Exhibit A for a period specified in this Agreement; and

WHEREAS, Buyer wishes to have Seller use its expertise to continue manufacturing
and/or supporting the products (herein collectively referred to as “Products”)
listed in Exhibit A for the period specified in this Agreement; and

NOW, THEREFORE, for good and valuable consideration, the adequacy of which is
hereby acknowledged, the Seller and Buyer do hereby agree to covenant and
promise the following:

1. SCOPE

Commencing on the effective date of this Agreement Buyer shall provide Seller
with a twelve (12) month rolling forecast. The initial forecast will be
accompanied by a firm purchase order for the first six (6) months and a
projection of orders for the next six (6) months, subject to the lead time
stated in Exhibit B. In accordance with this Agreement, Buyer shall update the
twelve (12) month rolling forecast on a quarterly basis and issue purchase
orders subject to the lead time in Exhibit B. Seller will provide the personnel,
technical services and facilities necessary in order to manufacture the Products
for Buyer (as defined in Exhibit A which is hereby incorporated by reference).

Neither party shall be deemed to be in default of this Agreement if prevented
from performing any obligation hereunder for any reason beyond its reasonable
control including, without limitation, governmental laws and regulations,
terrorists acts, Acts of God or the public, calamities, floods, diseases and
storms.

This Agreement shall serve as a full replacement to the Manufacture and Supply
Agreement made as of the 14th day of November 2003 by and between Siemens
Medical Solutions, USA, Inc. Oncology Care Systems, Concord, CA 94520 and
TomoTherapy, Inc. Madison, WI 53717 for purchases made on or after the date of
this Agreement. No other reference to this preceding Agreement shall be made.

2. PURCHASE ORDER PLACEMENT

a) Buyer shall update the twelve (12) month rolling forecast on a quarterly
basis. Buyer will provide Seller an annual blanket purchase order (i.e. SAP
Quantity Contract) for the Accelerator Assembly (part number [ * ]) to set the
employed discount break-point for the coming contract year. . Buyer will issue
Purchase Orders subject to the lead time stated in Exhibit B. Buyer may delay
delivery on a purchase order by as much as 30 days, provided such delay notice
is delivered to Seller not less than 60 days prior to the original scheduled
Delivery Date.

As a condition of this Agreement, Buyer agrees to take delivery of a minimum of
[ * ] Accelerator Assemblies per year, part number [ * ], commencing with the
effective date of this Agreement. Said minimum shall be binding upon the parties
and any their successors or assign. Notwithstanding the above, the Buyer will
provide a rolling purchasing forecast for Seller’s planning purpose only, every
quarter in each Fiscal Year. The quantities indicated for the immediate quarter
shall be considered binding for purchase and delivery by Buyer and Seller. The
Buyer can take delivery of less than [ * ] Accelerator Assemblies (part number [
* [) in a given contract year at the price of [ * ]% off of the Exhibit B Base
Price.

Seller shall formally acknowledge Buyer’s purchase orders by fax or e-mail and
provide a confirmation of delivery dates. All products shall be delivered in
full on or up to 5 days before the scheduled due date.

Any “Terms and/or Conditions” printed upon a purchase order document from Buyer
shall not apply.

The effective discount break-point applicable for the Accelerator Assembly, part
number [ * ], will be based upon the annual deliveries executed and reviewed
within the following month of the successive period. Warranty replacement
deliveries are not to be included. Deviation from the employed discount
break-point and effective discount break-point are to be corrected and
subsequent a credit or an invoice will be issued by Seller to balance Buyer’s
account.

b) If “Buyer” requests a repair of a product supplied by “Seller”, Buyer will
enquire in writing: i) if repair of a Product is possible, ii) if repair is
economically feasible – evaluated through quotation from Seller, iii) and if i)
or ii) are positive, a pertinent Purchase Order will be issued by Buyer for the
repair of said Product, which is to be acknowledged in writing by Seller within
five (5) days from the date of receipt. Seller will provide repair of out-of
warranty Accelerator Assemblies (part number [ * ]) at a price not to exceed $[
* ] . Final price and warranty will be set in an addendum to the contract once
the repairing and testing of ten (10) units are complete.

3. PACKAGING

Packaging of the Products shall be in a manner adequate to ensure undamaged
arrival at Buyer’s business address, when transported by airplane, truck or
railroad. All deliveries shall be accompanied by a shipping list. Seller will
endeavor to develop local packaging (wooden crate and blue box) based on
specifications provided by Buyer. When and if Seller develops a local source,
Buyer will pay the cost of such locally- provided packaging.

4. DEVELOPMENT PROJECTS

Each party will actively seek to identify opportunities to improve quality and
reliability, as well as reduce costs, for the Products. The parties agree to
work cooperatively to implement such improvements. The parties agree that,
should they decide to work together on new product development projects, such
new product development efforts will be covered under a new agreement.

5. TERM

This Agreement shall remain in full force and effect until [ * ]. This Agreement
shall be automatically renewed for additional renewal terms of twelve
(12) months each, unless either party gives the other party at least eleven
(11) months prior written notice of election to terminate this Agreement
effective at the end of the then current term. In the event that the Seller
elects to terminate this Agreement in accordance with the above terms, the Buyer
shall have the right to place a “last time” Purchase Order no later than 90 days
prior to the termination of this Agreement to provide Buyer with sufficient
quantity to meet the Buyer’s expected product needs for the one (1) year period
immediately following termination of this Agreement. The parties will negotiate
in good faith the delivery schedule for each product covered by such ”last time”
Purchase Order, but it is presumed that Buyer will take delivery of those
products equally over the first nine months after termination of this Agreement.

6. PRICING

The pricing for Products shall be U.S. Dollars (USD) in accordance with
Exhibit B and shall be valid until [ * ].

7. DELIVERY, PAYMENT TERMS

Delivery is FCA Frankfurt Airport (INCO Terms 2000). Seller shall specify the
carrier. Costs incurred for freight, customs, duties and other similar charges
shall be paid by Seller every six months upon receipt of a written statement of
such charges from Buyer.

Payment shall be effected no later then 30 days from date of invoice and
registered to the account given on the invoice.

Title for Products passes to Buyer at Delivery as stated above. However, until
payment in full for each delivery of Products is received by Seller, and if
payment is not made in a timely manner, Seller may demand return of and
repossess Products.

8. RETURNS/DISPOSAL

If at the end of the life cycle of the Products, Buyer is legally obliged to
take back and/or dispose of the Products, Seller shall accept such Products if
and to the extent Seller is also legally bound to take the said Products back
and dispose of them. The costs for return and disposal of the Products shall be
borne by Buyer.

9. WARRANTY

All Products provided under this Agreement shall be in accordance with Seller’s
specifications. Seller warrants for all Products listed in Exhibit B maintaining
an appropriate level of ISO certification and compliance to ISO 13485. Seller
further warrants that all Products sold to Buyer under this Agreement comply
with the requirements of the U.S. Food and Drug Administration (“FDA”) and the
FDA’s Good Manufacturing Practices (“GMP”) with respect to the manufacture,
package, assembly and testing for the Products and that all Products provided
under this Agreement shall be in accordance with the Seller’s specifications.

Except for part number [ * ], which is warranted for eighteen months from the
Date of Delivery, or twelve months from date of installation at a customer site,
whichever occurs first. Seller warrants that all other Products will be free
from defects in materials and workmanship for a period of six (6) months from
the Date of Delivery. The time period for all warranties shall be suspended
during any period in which Seller has returned Products and is evaluating or
repairing or reworking them as set forth in subsequent paragraphs of this
Section 8. When Buyer has developed sufficient data, Buyer will propose and
Seller will consider warranties for one or more Products based on beam-on time
rather than a time-based warranty.

Buyer may return to Seller any Product still under warranty that it believes is
defective, and shall take a credit for such Product within ninety days of
return. The returned Product shall be accompanied by an appropriate description
of defect. Seller shall perform an inspection and test of returned Accelerator
Assembly Product (part number [ * ]) to confirm that there is a defect during
warranty period. Seller — at its option — will repair or replace defective
Product within 90 days of return. Though not obligated to do so, Seller may at
its sole unilateral option elect to conduct inspection and test on any Products
other than the Accelerator Assembly Product under this Agreement.

Buyer’s remedy is contingent on (1) prompt written notification of the defect;
(2) the cause of the defect not being the result of misuse, accident, neglect,
alteration, improper testing, improper storage, improper installation or
negligence on the part of the Buyer; and (3) return of the Products to Seller’s
manufacturing location with shipment and in-transit loss or damage at the risk
an expense of the Buyer. Such repair, replacement or credit shall constitute
fulfillment of all liability of Buyer to Seller whether based in contract, tort,
and indemnity or otherwise.

If an Accelerator Assembly Product has been returned to Seller under warranty
and Seller is unable to confirm a failure for it after Buyer has had a full
opportunity to verify the cause of the failure, explain the same to Seller, and
Seller has conducted tests necessary to confirm the failure, Seller shall
invoice Buyer at the manufacturing rate of $[ * ] /hour, at an amount not to
exceed the equivalent of 40 labor hours ($[ * ]). Seller must obtain a purchase
order from the Buyer for testing beyond the amount of $ [ * ].

EXCEPT AS EXPRESSLY SET FORTH IN THE PRECEDING SENTENCES AND/OR IN
SPECIFICATIONS; SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE PRODUCTS.

10. LIMITATION OF LIABILITY; BUYER’S REMEDIES

10.1 EXCLUSIVE REMEDY

Claims on the part either party other than those expressly mentioned in this
Agreement especially claims for damages, reduction of price or withdrawals from
this Agreement, regardless of their legal grounds, shall be excluded.

10.2 LIMITATION OF LIABILITY

However, claims on the either party shall be limited to a maximum liability to
the other party relating to claims for property damage of $ [ * ] for all such
events, performed under this Agreement.

Neither party shall under no circumstances be liable for: a) indirect,
consequential, incidental, punitive or special damages; b) loss of production,
interruption of operations, loss of profit or revenue, payment of interest and
other financing expenses, loss of information and data; c) loss of or damage to
property other than the Products.

10.3 MANDATORY LAW

This disclaimer of liability shall not apply in cases involving intent or gross
negligence, or where sections of the Federal Law of Switzerland regarding
Product Liability (PrHG) are mandatory, or where liability is mandatory as in
cases of damage to privately used property.

11. TERMINATION

If either party materially breaches its obligations in this Agreement, the other
party may terminate this Agreement by giving not less than 30 days notice to the
other party. Termination will not occur if the defaulting party, within such
thirty (30) day period, remedies such breach to the reasonable satisfaction of
the non-defaulting party.

This Agreement may be terminated immediately by either party without the
requirement of prior notice, if the other party suspends operations, files or
suffers to be filed against it a petition for bankruptcy, or the like, executes
an assignment for the benefit of creditors, or is adjudicated as bankrupt. This
Agreement may also be terminated if the percent of Accelerator Assembly Products
that fail within the one-year warranty period due to manufacturing and/or
material defects exceeds [ * ] percent [ * ].

Sections 9, 10, 11, 12, 13, 14 and 15 shall survive termination or cancellation
of this Agreement.



12.   EXPORT

Each party agrees that it will not knowingly (i) export or re-export, directly
or indirectly, any technical data (as defined by the U.S. Export Administration
Regulations), including software received from the other under this Agreement,
(ii) disclose such technical data for use in, or (iii) export or re-export,
directly or indirectly, any direct product of such technical data, including
software, to any destination to which such export or re-export is restricted or
prohibited by U.S. or non-U.S. law without obtaining prior authorization from
U.S. Department of State and other competent authorities to the extent required
by those laws.
Further, both party’s obligation to fulfill this agreement is subject to the
proviso that the fulfillment is not prevented by any impediments arising out of
national and international foreign trade and customs requirements or any
embargos or other sanctions.



13.   INDEMNIFICATION, OVERALL LIMITATION OF LIABILITY



  a)   Bodily Injury, Disability, Death or Property Damage

Each party agrees to indemnify the other, its officers, agents, servants and
employees against claims, damages demands, suits actions judgments, liabilities,
defaults, or costs and expenses, including attorney’s fees, arising from claims
made against or liability imposed upon the other, by a court of competent
jurisdiction as the results of claims alleging personal injury, disability,
death or property damage or any form or type or wrongdoing or loss arising from
the indemnifying party’s failure to perform its respective obligations
hereunder. Such indemnity obligations shall only apply if the indemnified party
is notified promptly in writing of such claim, suit or legal proceedings, and
given full and complete authority to defend the same, and given such information
as the indemnifying party may have regarding the same as may be reasonably
required for the defense of the same.
In Buyer’s case, such indemnity obligations shall also apply to claims arising
out of or in connection with Buyer’s assembly and resale of the Products,
including without limitation, Buyer’s burden of customer training, service and
support, its representations made in the course of reselling or distribution of
the products, and its distribution of related materials and literature.



  b)   Intellectual Property Infringement

The Seller agrees, at its cost and expense, to defend any claim, suit or legal
proceeding asserted or brought against the Buyer or the Buyer’s customers, that
any Products, or the use thereof, infringes any patent, copyright or other
intellectual property right of a third party, provided the Seller is notified
promptly in writing of such claim, suit or legal proceeding, and given full and
complete authority to defend the same, and given such information as the Buyer
may have regarding the same as may be reasonably required for the defense of the
same. The Seller shall pay all damages, awards and costs, awarded. The Seller
shall not be responsible for any settlement negotiated and agreed to by the
Buyer or any other party without the consent of the Seller. The Seller shall
have the right, at its own election and at its own expense, to either
(a) procure for the Buyer the right to continue to distribute and use such
Products or part of component, thereof or (b) modify the same so that it becomes
non-infringing provided that the functionality, level of performance, features
and quality thereof are not affected and Seller shall effectuate these remedies
as soon as possible after notice of infringement. In addition, Seller may
repurchase such Product (the repurchase price to be based on the original price
paid by the Buyer less depreciation on a straight line basis over five
(5) years, commencing with the date of installation and start up of such
Product). The Buyer shall have the right, at its own election, to return any
such affected Product to the Seller for refund of the purchase price as set
forth above, and to cancel any outstanding Orders or further deliveries of the
Product, without any liability to the Seller with respect thereto.

Notwithstanding the foregoing, the Seller shall not have any liability to the
Buyer under the provision of Section 12 (b), that (i) is based upon the
interconnection and/or the use of a Product, or part thereof, in combination
with products or other devices outside the scope of this Agreement without the
prior written consent of the Seller, which are not made by the Seller whether or
not supplied hereunder, or (ii) for use in any manner for which the Product, or
part thereof, was not designed or created. Also, the Buyer shall hold the Seller
harmless against any expense, judgment or loss for infringement of any patent or
copyright that results from the Seller’s compliance with the incorporation of
designs specifications furnished by the Buyer.

The foregoing states the entire liability of the parties with respect to
infringement of intellectual property right by the Products or any part thereof.



  c)   Liability Insurance

Buyer covenants that it will maintain liability insurance adequate to fulfill
the indemnification obligation hereunder in each such 12-month period commencing
on October 1st of each year. Seller is self-insured and covenants that it has
sufficient capital to meet all obligations hereunder.

Notwithstanding anything to the contrary in this Agreement, each party’s
liability to the other for liability other than intellectual property
infringement, including obligations to indemnify, hold harmless, etc., shall be
limited to a maximum amount of $[ * ] in the aggregate in any given year.

14. CONFIDENTIALITY

During the term of this Agreement and for five (5) years after the latter of
either the termination of this Agreement or the Enumerative List and
Specification of Products (Exhibit A) under this Agreement, each party shall use
the same efforts is uses to protect its own confidential information (but in any
event, no less than reasonable efforts to prevent it disclosure) to hold in
strict confidence and to require its personnel to hold in strict confidence and
not disclose to (1) any employee, director, or agent that does not need to know
such information for the purpose of carrying out this Agreement or (2) any third
party without the prior written consent of the disclosing party, and not use in
any manner except for purposes of carrying out this Agreement and otherwise in
accordance with the terms of this Agreement, any confidential information of the
other party in its possession.

Such confidential information specifically may include, without limitation, all
engineering drawings, specifications and other technical documentation, any
proposed design and specifications for future products and products in
development, marketing plans, costs and pricing information, all third party
information required to be maintained in confidence, and any other information
that the disclosing party has marked as confidential. Confidential Information
shall include any copies or abstracts made thereof as well as any apparatus,
modules, samples, prototypes or parts thereof.

Promptly following termination of this Agreement or upon the request by or for
the disclosing party, the receiving party shall surrender to the disclosing
party or destroy all materials remaining in its possession containing any such
confidential information including all copies, extracts, or transcriptions,
regardless of media. This shall not apply to copies of electronically exchanged
Confidential Information made as a matter of routine information technology
backup and to Confidential Information or copies thereof which must be stored by
the receiving party or its advisers according to provisions of mandatory law,
provided that such Confidential Information or copies thereof shall be subject
to the confidentiality obligation according to the terms and conditions set
forth herein.

For purposes of this Agreement and the Products and Statement of Work,
information shall not be deemed confidential:



  a.   if such information is generally available from public sources other than
as a result of the breach of this Agreement



  b.   if such information is received from a third party not under any
obligation to keep such information confidential



  c.   if the recipient can demonstrate that such information was independently
developed by the recipient without use of any confidential information of the
other party or its Affiliates; and



  d.   if such information is marketing material such as catalogs or leaflets
distributed to third parties as part of sales and promotions.

Neither party shall be liable to the other for a breach of these confidentiality
obligations to the extent it is required by law or any governmental body to
disclose any confidential information of the other party; provided, however,
unless otherwise required by such governmental body or such law, the party
providing such information to such governmental body or disclosing the same
pursuant to requirement of law shall first notify the other party so as to
enable the other party opportunity to take steps it deems appropriate to protect
its confidential or proprietary information.

15. Arbitration, Substantive Law

All disputes arising out of or in connection with the present Agreement
including any question regarding its existence, validity or termination, which
cannot be settled in due time by the parties, shall be finally settled under the
Rules of Conciliation and Arbitration of the International Chamber of Commerce,
Paris (“Rules”) by three arbitrators appointed in accordance with the said
Rules.

Each party shall nominate one arbitrator for confirmation by the competent
authority under the applicable Rules (Appointing Authority). Both arbitrators
shall agree on the third arbitrator within 30 days. Should the two arbitrators
fail, within the above time limit, to reach agreement on the third arbitrator,
he shall be appointed by the Appointing Authority. If there are two or more
defendants, any nomination of an arbitrator by or on behalf of such defendants
must be by joint agreement between them. If such defendants fail, within the
time limit fixed by the Appointing Authority, to agree on such joint nomination,
the proceedings against each of them must be separated.

The seat of arbitration shall be Zurich, Switzerland. The procedural law of this
place shall apply where the Rules are silent.

The language to be used in the arbitration proceeding shall be English.

Any disputes shall be settled in accordance with the provisions of this
Agreement and any other agreements regarding its performance, otherwise in
accordance

with the substantive law in force in Switzerland without reference to any other
law and without regard to its conflicts of law principles.

The United Nations Convention on Contracts for the International Sale of Goods
of April 11, 1980 shall be excluded.

16. NOTICES

All contractual notices from one party to the other under this Agreement shall
be in writing and either personally delivered or sent via certified mail,
(E-mail or other electronic media are not acceptable), postage prepaid and
return receipt requested, to:

     
Buyer:
 
  TomoTherapy Inc.
1240 Deming Way
Madison WI 53717, USA
attention: Robert Zahn
 
Seller: 
  Siemens AG Healthcare Sector
Components & Vacuum Technology
Henkestrasse 127
91052 Erlangen, Germany
attention: Johann Schwarzenecker

or to such other person or places as either party may designate from time to
time by notice hereunder. Such notices shall be deemed effective upon personal
delivery or deposit in the mails in accordance herewith. A notice or a document
required to be “in writing” or “in written form”, such notice or document shall
be duly signed by the sender.

17. Assignment



      Assignment of this Agreement may be made only upon the prior written
consent by the other party; provided, however, that Seller may assign this
Agreement to any parent, affiliate or subsidiary corporation upon notice by
Buyer. Any attempted assignment or transfer of any of the rights, duties or
obligations to this Agreement without the prior written consent of the other
party shall be void. If consent is given, this Agreement shall be binding upon
and inure to the benefit of the assigns.

18. Conflicts with Other Terms and Conditions

This Agreement contains all of the terms and conditions as they relate to the
relationship between Buyer and Seller. Any terms and conditions, other than
price, quantity, and shipping instructions, which may be specified on Buyer’s
purchase order, are null and void unless expressly agreed upon in writing by
Seller’s representative responsible for contract administration.

1

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

         
 
  TomoTherapy Incorporated
1240 Deming Way
Madison, WI 53717
USA
                                   





 
  By: Fred Robertson
Title: Chief Executive Officer
Signature: /s/ Fred Robertson
   




 
  Siemens AG Healthcare Sector
Components & Vacuum Technology
Henkestrasse 127
91052 Erlangen
Germany
   






 
  By: Manfred Apel
Title: General Manager
Signature: /s/ Manfred Apel
   




 
  By: Johann Schwarzenecker
Title: Vice President Marketing, Sales
Signature: /s/ Johann Schwarzenecker
   




 
  Date: 11.12.2008  

 
  Agreed with respect to clause 1, paragraph 3:  

 
  Siemens Medical Solutions U.S.A.
Oncology Care systems
Concord, CA 94520  



 
  By: Martin Wentzlik
Title: VP Finance & Administration
Signature: /s/ Martin Wentzlik
   




 
  Date: 1/13/09
   



2

EXHIBIT A

Enumerative List and Specification of Products

Product Documents:
In addition to “[ * ] Design Specification [ * ], which is the governing
document for the round waveguides (P/N: [ * ]); the following Seller’s Product
documents are hereby incorporated by reference.

Seller shall formally notify Buyer of any Product changes that affect form, fit
or function.

The following Seller’s Product documents are hereby incorporated by reference.
Buyer acknowledges receipt of such Product documents.

      Part Number   Description
[ * ]
  Accelerator Assy, Top Tomo
[ * ]
  AFC ASSY, G39
[ * ]
  Attenuator, RF 20DB N 250 watts
[ * ]
  Circulator Flange Probe Assembly, G8
[ * ]
  Circulator U Elbow
[ * ]
  Circulator Water Load Assembly
[ * ]
  Dose Chamber Assy
[ * ]
  Drive Assy-Magn Tuner-M5
[ * ]
  HV Standoffs
[ * ]
  Injector Assy, Elect-G45
[ * ]
  O-Ring, Buna-N 3.975-ID M4152TR
[ * ]
  PCB ASSY, AFC Control, G39
[ * ]
  PCB ASSY, AFC Pre-Amp, G39
[ * ]
  PCB ASSY, INJ HV PULSER
[ * ]
  PCB ASSY, LV CONTROL I&S
[ * ]
  PWR SPL Assy, ION PMP, 12V-A20
[ * ]
  RF Circulator Assy, KD2-G36
[ * ]
  RF Diode Detector
[ * ]
  RF Diode, Matched Pair
[ * ]
  RF Line Stretcher, ‘N’
[ * ]
  RF, Detector Mount “N”
[ * ]
  Target Assy, Mono 6MV / Primart
[ * ]
  Target, Spinning Tungsten

11/12.08 FR JS
Date / Buyer / Seller

3

EXHIBIT B

PRODUCT PRICING

              Part       Base   Lead Times Number   Description   Price(USD)  
(Days)
[ * ]
  PWR SPL Assy, ION PMP, 12V-A20   [ * ]   [ * ]
[ * ]
  Drive Assy-Magn. Tuner-M5   [ * ]   [ * ]
[ * ]
  Dose Chamber Assy   [ * ]   [ * ]
[ * ]
  Injector Assy, Elect-G45   [ * ]   [ * ]
[ * ]
  Target Assy, Mono 6MV / Primart   [ * ]   [ * ]
[ * ]
  RF Circulator Assy, KD2-G36   [ * ]   [ * ]
[ * ]
  RF Diode Detector   [ * ]   [ * ]
[ * ]
  RF Diode, Matched Pair   [ * ]   [ * ]
[ * ]
  RF, Detector Mount “N”   [ * ]   [ * ]
[ * ]
  RF, Line Stretcher, “N”   [ * ]   [ * ]
[ * ]
  Attenuator, RF 20DB N 250 watts   [ * ]   [ * ]
[ * ]
  O-Ring, Buna-N 3.975-ID M4152TR   [ * ]   [ * ]
[ * ]
  Accelerator Assy, Top Tomo   [ * ]   [ * ]
[ * ]
  Target, Spinning Tungsten   [ * ]   [ * ]
[ * ]
  HV Standoffs   [ * ]   [ * ]
[ * ]
  Circulator Flange Probe Assy. G8   [ * ]   [ * ]
[ * ]
  Circulator U Elbow   [ * ]   [ * ]
[ * ]
  Circulator Water Load Assy.   [ * ]   [ * ]
[ * ]
  AFC ASSY, G39   [ * ]   [ * ]
[ * ]
  PCB Assy. AFC Control, G39   [ * ]   [ * ]
[ * ]
  PCB Assy. AFC Pre-Amp. G39   [ * ]   [ * ]
[ * ]
  PCB Assy. Inj. HV Pulser   [ * ]   [ * ]
[ * ]
  PCB Assy. LV Control I&S   [ * ]   [ * ]

Buyer shall receive a [ * ] percent discount off the above listed Base Prices.

Buyer shall be entitled to the following break-point discount on part number [ *
] when Buyer provides Seller an annual blanket purchase order (i.e. SAP Quantity
Contract) for the Accelerator Assembly (part number [ * ]) to set the employed
discount break-point for the coming contract year. A discount break-point review
–and if applicable an adjustment shall be made on a quarterly basis. Each twelve
(12) month period shall run from October 1st of each year through September 30th
of the following year.

The below stated discount break-points apply to quantities stated on the
aforementioned twelve (12) month Buyer’s purchase order, executed by Seller and
delivered to Buyer. Excluded from the quantity-count are acknowledged warranty
replacement deliveries and repaired waveguides by Seller during the same period.

4

5

     
Discount
  Quantity of P/N [ * ]
[ * ]%
  If yearly PO quantity is less than [ * ] units
[ * ]%
  If yearly PO quantity is betweeen [ * ] and [ * ] units
[ * ]%
  If yearly PO quantity is between [ * ] and [ * ] units
[ * ]%
  If yearly PO quantity is between [ * ] and [ * ] units
[ * ]%
  If yearly PO quantity is between [ * ] and [ * ] units
[ * ]%
  If yearly PO quantity is between [ * ] and [ * ] units
[ * ]%
  If yearly PO quantity is between [ * ] and more units

Further additional, cumulative discount is to be applied to the applicable
discount level above for P/N [ * ], for the successive periods listed:

     
[ * ]%
[ * ]%
[ * ]%
[ * ]%
  from [ * ] to [ * ]
from [ * ] to [ * ]
from [ * ] to [ * ]
from [ * ] to [ * ]

Sample calculation for discount application:

Assumed are [ * ] pcs. waveguides purchased annually, at [ * ]% discount during
the period of January 2011, therefore the applied formula equals:

[ * ]

11/12.08 FR JS
Date / Buyer / Seller

6